Citation Nr: 1533590	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-37 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) from October 1, 2007 to December 7, 2008.  

2.  Entitlement to a disability rating in excess of 30 percent for PTSD from February 1, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1999 to August 1999 and from March 2002 to June 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  This decision assigned a 30 percent rating, effective from August 23, 2007.  The Veteran submitted a notice of disagreement with the initial evaluation which initiated the current appeal. 

Subsequently, a February 2009 rating decision established a 100 percent evaluation effective from August 23, 2007 under the provisions of 38 C.F.R. § 4.29 for hospitalization.  The 30 percent evaluation was reassigned effective from October 1, 2007.  This remained in effect until December 8, 2008, when a second 100 percent rating was established under 38 C.F.R. § 4.29.  The current 30 percent rating has been in effect since February 1, 2009.  

The 100 percent evaluations that were assigned from August 23, 2007 to September 30, 2007, and from December 8, 2008 to January 31, 2009 are the highest available.  Therefore, these periods are not addressed in the current appeal.  However, the Veteran's appeal remains in effect for the two periods in which there was less than a 100 percent rating.  AB v. Brown, 6 Vet. App. 35 (1993).  For the sake of clarity, these two periods have been characterized as separate issues.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing at the RO.  A transcript of that hearing has been associated with the electronic record (Virtual VA and VBMS).  

This matter was previously before the Board in June 2011, at which time it was remanded in order to obtain records from the Social Security Administration (SSA).  After this development was completed and the appeal returned to the Board, a second remand was issued in May 2014 in order to schedule the Veteran for a VA examination and to obtain medical records.  This development has been completed, and the case has been returned to the Board for further review.


FINDINGS OF FACT

1.  For the period from October 1, 2007 to December 7, 2008, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.   

2.  For the period from February 1, 2009 to December 7, 2009, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  

3.  For the period from December 8, 2009, the Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for PTSD from October 1, 2007 to December 7, 2008 have not been met for any portion of this period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2014).  

2.  The criteria for a 70 percent disability rating for PTSD from February 1, 2009 to December 6, 2009 have been met, but the criteria for 100 percent evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2014).  

3.  The criteria for a disability rating in excess of 30 percent for PTSD from December 7, 2009 have not been met for any portion of this period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The duty to notify has been met.  This appeal arises from disagreement with the initial evaluation assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist has also been met.  Records from the Social Security Administration (SSA) have been obtained, as directed by the June 2011 remand.  The Veteran has not identified any private treatment for PTSD.  At the request of the May 2014 remand, the Veteran was scheduled for a new VA examination.  He did not report, and there is no indication that he failed to receive notice of the examination.  All VA treatment records have been obtained, as also requested by this remand.  The development requested by the remand has been completed to the extent that is possible.  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the undersigned questioned the Veteran about his employment status and his ability to work.  His social and occupational impairment was also discussed, as these are the relevant criteria for the evaluation of his disability.  There was a discussion of the relevant evidence; and the claim was subsequently remanded in an effort to obtain evidence to substantiate the claim.  The duties imposed by 38 C.F.R. § 3.103(c)(2), as explained by the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23Vet. App. 488 (2010) have been met.  

There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria. 38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life. 38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders. 

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name. 

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships. 

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

The current 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.

At this point, the Board notes that although the evidence includes diagnosis of PTSD and a bipolar disorder, a disability for which service connection has not been established, the Court has held that VA regulations require that, unless the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability, here PTSD, can be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  The evidence shows that none of the Veteran's examiners attempt to distinguish the Veteran's PTSD symptoms from his bipolar symptoms until the February 2010 examination.  Therefore, VA is obligated to consider all psychiatric symptoms in the evaluation of PTSD prior to that date. 

The evidence includes an August 2007 hospital discharge summary note.  He had been admitted after a flashback which resulted in an assault of his father.  The Veteran was never married but had a girlfriend.  He had been working but quit his job to go to college.  The diagnostic assessment noted the Veteran's reports of classic PTSD symptoms.  There was no suicidal or homicidal ideation and the assaultive behavior appeared not to have been premeditated.  The diagnosis was PTSD, and the score on the Global Assessment of Functioning (GAF) scale was 60.  

The report of a VA examination conducted in October 2007 notes the hospitalization for his PTSD the previous month.  The Veteran reported that he was easily angered but that he was in control of his impulses, his mood was good, and his PTSD symptoms were now stable, although a flashback had led to an aggressive act and police involvement in June 2007.  Socially, the Veteran had a girlfriend and some friends.  He had not returned to work since his hospitalization but was considering going to college. On examination, the Veteran was clean and casually dressed.  He was restless, but his speech was spontaneous, his affect appropriate, and his mood good.  He was oriented with a normal thought process and content.  The Veteran had no delusions, normal judgement, and insight into his problem.  There was sleep impairment with only four hours of sleep each night but he did not feel tired.  The Veteran did not have hallucinations; inappropriate, obsessive or ritualistic behavior; panic attacks; or homicidal or suicidal thoughts.  His impulse control was fair, and his memory was normal.  The Veteran experienced classic PTSD symptoms such as recurrent and intrusive recollections of traumatic events; efforts to avoid reminders of his trauma and feelings of detachment from others; irritability; hypervigilance; and exaggerated startle response.  He reported experiencing a flashback once every two months, and his hyperarousal symptoms were daily and of mild to moderate severity.  The diagnosis was PTSD with alcohol abuse.  His score on the GAF scale was currently 65, although based on the June 2007 flashback and assault it had been 50 or less during the previous year.  

VA treatment records dating from May 2008 to July 2008 show that the Veteran was seen on a regular basis for his PTSD.  In May he experienced a mood swing initiated due to driving by a mosque.  He described some sleep difficulties and was mildly irritable.  He also had hints of paranoid thinking but denied overt paranoia and manic or psychotic symptoms.  The Veteran was agreeable to restarting his medications and turning over his firearms to his relatives.  His symptoms were shown to be improved on June and July visits, at which time he was noted to be using his medications.  For all visits during this period he denied suicidal and homicidal ideations, and did not have manic or psychotic symptoms.  He was well groomed, alert, and oriented with normal speech.  His speech and thought content were normal, and there were no hallucinations or delusions.  Concentration was intact and insight and judgment were good.  The Veteran was unemployed but planned to attend truck driving school.  His GAF scores ranged from 48 in May to 55 in June and July.  

A January 2009 VA hospital discharge summary states that the Veteran had been admitted to participate in the PTSD intensive outpatient program.  He was alert and oriented with an appropriate effect and did not have suicidal or homicidal ideations.  

The Veteran underwent a private psychological examination for the SSA in February 2009.  The examiner reviewed the VA records and noted that the previous GAF score had been 60.  On examination, the Veteran's grooming and hygiene were adequate and his speech was normal, but motor activity was agitated.  He had last worked from July 2008 to November 2008 in construction but had experienced problems with overworking, under sleeping, and hyper-vigilance.  The Veteran reported nightmares, night sweats, recurring thoughts and difficulty concentrating.  Mental status examination showed that the Veteran was distractible and that anxiety interfered with his concentration.  Memory was normal and he was oriented.  His mood was depressed and affect was flat.  The Veteran's thought content was suspicious and delusional.  He said that his PTSD would become an impairment under stress, which is when he would start to skip sleep, get irritable and distracted, and carry a gun around his home at night.  The examiner commented that the Veteran's judgement was poor, reality testing distorted, insight was nil, and decision making impulsive.  There were skill deficits in the areas of interpersonal relationships, decision making, and self-control.  The diagnosis was PTSD, and the GAF score was 55.  The examiner added that there were no psychological reasons the Veteran could not work.  

An August 2009 psychiatric consultation states that the Veteran was being seen on an emergent basis after having recently spent 40 days in jail on charges of being a terrorist due to the types of guns he owned and stockpiling of food.  The examiner states that this was the first evaluation with the Veteran.  The Veteran was sleeping very little, had racing thoughts, and had run 15 miles after staying up all night.  The Veteran denied nightmares but he had experienced significant flashbacks on a couple of occasions.  On examination the Veteran was dressed appropriately with good hygiene.  No speech abnormalities were described, he was oriented, and there was no evidence of psychotic thought process.  His mood was mildly apprehensive but improved.  The diagnoses were bipolar disorder and PTSD, and his GAF score was 45.  

The Veteran also had VA psychiatric consultation for psychotherapy and medication management in December 7, 2009 and February 2010 with the same doctor who conducted the August 2009 consultation.  On both occasions the Veteran continued to be dressed appropriately with good hygiene; have no speech abnormalities; was oriented, had no evidence of psychotic thought process; but had a mildly apprehensive mood.  The GAF scores were 75 and 65, respectively. 

The Veteran was afforded a VA PTSD examination in February 2010.  Socially, the Veteran was engaged and had some friends from service.  He was unemployed and had been looking for work without success.  He did not contend that his unemployment was due to his psychiatric disability.  The Veteran was well groomed with no psychomotor activity.  His affect was full and mood a little anxious.  The Veteran was oriented.  There was no inappropriate behavior, panic attacks, obsessive or ritualistic behavior, or homicidal or suicidal thoughts.  His impulse control was poor.  Memory was normal.  The Veteran had PTSD symptoms such as making efforts to avoid reminders of his stressor events.  These reminders included Muslims and firecrackers.  He had mild difficulty with sleep, irritability that the Veteran said was much less than he used to have, difficulty in concentration, and hypervigilance.  However, it had been weeks since his last intrusive memory, he denied ever having nightmares about combat, and it had been two years since his most recent flashback.  The diagnoses were PTSD and bipolar disorder.  The examiner attributed additional symptoms such as pressured speech and a history of racing thoughts to the bipolar disorder.  The GAF was 65, which the examiner indicated was the impairment due solely to PTSD.  The examiner opined that the Veteran's symptomatology was productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his PTSD symptoms.  

At the March 2011 hearing, the Veteran testified that he would occasionally wake up in a cold sweat, or have feelings of aggravation or anxiety.  He felt as if his guard was always up.  The Veteran also reported feelings of euphoria in which he did not want to sleep, and he had experienced flashbacks on two occasions.  He reported sleep impairment but denied suicidal and homicidal ideations.  The Veteran did not like crowds but reported having a good marriage and family relationships.  He also had a couple of friends.  He reported having an incident with the police after he felt he was being harassed.  The Veteran last worked over a year ago but left because he believed he worked harder than the others which led to being overworked by his employer.  While he was working he had good relations with his co-workers.  Since leaving that job he had not been actively looking for another, but was trying to go back to college and train for a career in law enforcement.  See Transcript. 

The Veteran continued to receive ongoing VA treatment throughout 2011.  His symptoms continued to be as before, with good grooming and hygiene; no movement disorder; normal speech; good orientation; no evidence of psychotic thoughts, hallucinations or delusions; a mildly apprehensive mood; no evidence of homicidal or suicidal thoughts; and good insight and judgment.  The Veteran stated that he had a problem with authority.  His GAF scores ranged from 55 to 65.  

October 1, 2007 to December 8, 2008

For the period from October 1, 2007 to December 8, 2008, the Board finds that the criteria for an evaluation in excess of 30 percent have not been met.  His primary symptoms during this period appear to have been irritability and sleep impairment.  He also had classic PTSD symptoms such as flashbacks, hypervigilance, exaggerated startle response, and feelings of detachment from others.  However, the flashbacks were rare, and the Veteran has indicated they have occurred on only two occasions, one of which was apparently before service connection was established.  The October 2007 VA examiner described the hyperarousal as mild to moderate.  The key factor is not the particular symptoms that are experienced by the Veteran but the social and occupational impairment they produce.  Mauerhan v. Principi, at 443.  During this period, the Veteran had relationships with a girlfriend as well as his family and friends.  He was unemployed for a portion of this period but this appears to have been by personal choice as he considered returning to college.  When he was working, the Veteran indicated that he worked hard and got along well with his co-workers.  He also expressed his belief that his psychiatric disability did not impair his ability to work.  The Board finds that this represents occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which merits continuation of the 30 percent evaluation assigned for this period.  38 C.F.R. § 4.130, Code 9411.

The Board finds that the Veteran's GAF scores during this period are supportive of the 30 percent evaluation.  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships, and a GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV).  However, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VA O.G.C. Prec. Op. No. 10-95 (Mar. 1995).  

The Veteran's GAF scores ranged from 55 to 65 during this period except for a 48 in May 2008 when there was a brief increase in symptomatology due to an apparent failure to adhere to medication.  His symptoms returned to their normal state the following month when he resumed taking his medication.  Given the Veteran's level of social interaction and employment history, the evidence demonstrates no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and the 30 percent evaluation is continued. 

From February 1, 2009

The Board finds that the evidence supports entitlement to a 70 percent evaluation for the period beginning February 1, 2009 and ending December 6, 2009.  The current 30 percent evaluation is appropriate for the period beginning December 7, 2009, as demonstrated by the psychiatric consultation conducted on that date and the subsequent treatment records.  

The evidence between February 1, 2009 and December 6, 2009 includes the February 2009 SSA psychological examination and the August 2009 VA psychiatric consultation.  The Veteran's symptoms during this period included nightmares, concentration difficulties, anxiety, and a depressed mood.  His thought content was suspicious and delusional.  There were deficits in the areas of judgment, interpersonal relationships, decision making and self-control.  He also demonstrated some disturbing behavior including an episode that led to a short time in prison and another in which instead of sleeping he instead ran 15 miles.  The GAF scores for this period were 45 to 55, which represents moderate to serious symptomatology.  There is no indication that he was employed during this period.  The Board concludes that the symptomatology was productive of occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130, Code 9411.  

The Board has considered entitlement to 100 percent rating during this period, but this is not supported by the evidence.  The February 2009 SSA examiner specifically stated that there was no psychological reason that the Veteran could not work.  It follows that the Veteran did not have total occupational impairment during this period.  There is little evidence regarding the Veteran's social relationships during this period, but a 100 percent evaluation is not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In the absence of total occupational and social impairment, a 100 percent rating is not warranted.  

The Veteran appears to have returned to his previous level of impairment as of the December 7, 2009 VA psychiatric consultation.  His symptoms included poor impulse control, difficulty in concentration, hypervigilance, mild sleep problems and problems with authority.  However, he had few if any additional symptoms.  The February 2010 examination shows that even classic PTSD symptoms such as flashbacks, nightmares or intrusive memories were infrequent or absent.  The Veteran was unemployed but he did not attribute that to his disability.  He was engaged and married during this period, and also had relationships with his friends.  The GAF scores ranged from 55 to 65, representing mild to moderate symptoms.  The February 2010 VA examiner opined that the Veteran's symptomatology was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and the Board agrees with this assessment.  This warrants the 30 percent evaluation currently assigned for this period.  38 C.F.R. § 4.130, Code 9411.

TDIU

A claim for an increased evaluation can include a claim for a total rating based on individual unemployability due to service connected disabilities if raised by the Veteran or by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, neither the Veteran nor the record raises TDIU in this case.  

The evidence shows that the Veteran has been unemployed for portions of the period on appeal.  However, he has been employed for other portions of this period, and it appears he has left jobs of his own volition.  The Veteran has given various reasons for his unemployment that include his making plans to go back to college and his belief that he felt exploited by his bosses because he worked harder than other employees, but he has never claimed that his service connected disabilities make him unemployable.  None of medical records ever state that the Veteran's disability makes him unemployable.  In contrast, the February 2009 SSA examiner specifically stated that there was no psychological reason that the Veteran could not work, and VA examiners in October 2007 and February 2010 declined to find that there was total occupational impairment.  As TDIU has not been raised by either the Veteran or the record, no further consideration of this matter is required.  

Extrashedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his PTSD.  All symptoms attributable to the Veteran's PTSD are already utilized in determining the impairment that results from this disability, whether or not they are listed in the General Formula.  Mauerhan v. Principi, at 443.  There is no further indication that the diagnostic criteria do not reasonably describe or contemplate the severity of Veteran's PTSD.  The evidence does not demonstrate that there is an exceptional or unusual disability picture.  Accordingly, the first Thun element has not been met, and referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder from October 1, 2007 to December 7, 2008 is denied. 

Entitlement to a 70 percent disability rating for post-traumatic stress disorder from February 1, 2009 to December 6, 2009 is granted.  

Entitlement to a disability rating in excess of 30 percent for post-traumatic stress disorder from December 7, 2009 is denied.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


